El Juez Asociado Señoe Blanco Lugo
emitió la opinión del Tribunal.
Mercedes Berdecía inició en 18 de agosto de 1952 una acción de filiación (1) contra los miembros de la sucesión de Félix Saurí Tyrell, (2) fundada en las causas de concubinato y posesión de estado. Alegó que nació el día 3 de octubre *700de 1928 (3) como resultado de las relaciones amorosas y el concubinato existente entre dicho Félix Saurí y su madre natural Dolores Berdecía, quienes al tiempo de su concepción y nacimiento podían contraer matrimonio, sin impedimento alguno, y que la demandante gozó de la posesión continua del estado de hija natural de su padre mencionado, justificado este hecho por “actos inequívocos y expon táñeos (sie) de él, quien requirió una comadrona que atendiera a Dolores Ber-decía durante el parto, reconoció ante dicha comadrona y otras personas que la criatura por nacer era hija suya y, posteriormente al nacimiento, proveyó a la subsistencia, medicina, atención médica y alimentación de la misma y trató continua, franca y abiertamente a esta demandante como hija natural de él, y allá para el 27 de abril de 1928, deseoso él de proveer un hogar para su hija por nacer, le compró una casa que puso en nombre de Dolores Berdecía.”
En ocasión anterior la demandante había instado acción para su reconocimiento. La demanda de filiación, que se había radicado en 5 de septiembre de 1935, fue notificada personalmente al presunto padre natural, quien no compa-reció a formular alegaciones, por lo cual se anotó en autos su rebeldía.(4) Sin embargo, este primer intento de la demandante para obtener su reconocimiento por la vía judicial terminó mediante sentencia de archivo por abandono. (5)
*701En 10 de marzo de 1959, el tribunal de instancia dictó sentencia declarando con lugar la demanda, y para ello for-muló las determinaciones de hecho y conclusiones de derecho que copiamos a continuación:
“1. — Dolores Berdecía o Verdés nació en Coamo el 13 de marzo de 1911. Félix Rafael Saurí Tyrrell nació en Ponce el 6 de abril de 1907, siendo el único hijo varón de una familia adinerada que vivía frente a la Plaza de las Delicias. Dolores comenzó a trabajar ahí de sirvienta en 1925. Ambos eran sol-teros y no estaban emparentados entre sí. A fines de 1926 Félix Rafael la enamoró y sostuvo con ella relaciones carnales a escondidas de sus padres. Dolores salió encinta de él en enero de 1928 y el 3 de octubre de ese mismo año nació la demandante.
“2. — Esas relaciones continuaron en la misma casa de los padres de Félix Rafael hasta el cuarto mes de embarazo. Él le compró entonces una casa en la Calle Miramar que le costó $62. También sufragó el costo de una ampliación que le mandó a hacer. Dolores se fue a vivir a esta casa con sus padres y una de sus hermanas. Ahí la visitaba Félix Rafael y sostenía con ella relaciones carnales.
“3. — Félix Rafael se graduó de escuela superior en la misma ciudad de Ponce en junio de 1928 y se proponía continuar sus estudios en Estados Unidos. En agosto fue con Dolores y el concubino de una hermana de ella a hablar con la madre de éste que era partera. Félix Rafael le encargó a la comadrona que atendiera a Dolores en el parto y convino en que le paga-ría $25.
“4. — Félix Rafael se embarcó para Estados Unidos el 6 de septiembre de 1928. Al siguiente mes nació la demandante. Él regresó de Estados Unidos en junio de 1929. Fue a verla el mismo día que llegó a Ponce y continuó visitando a Dolores hasta septiembre que se embarcó nuevamente para Estados Unidos. Regresó otra vez en el verano de 1930 y reanudó sus relaciones con Dolores hasta que se embarcó de nuevo en agosto del mismo año. En 1931 no vino a Puerto Rico. Regresó en *702el verano de 1932, pero no volvió donde Dolores ni tuvo más relaciones con su hija.
“5. — Desde Estados Unidos Félix Rafael le enviaba a Dolores $20 mensuales para ella y la niña. Les remitió esta cantidad hasta 1931 ó 1932.
“6. — Félix Rafael vivía en Puerto Rico en casa de sus padres. Siempre les ocultó, igual que a sus amistades, las relaciones que tenía con Dolores. A ésta la visitaba por las noches y regre-saba a dormir a su casa. El ambiente familiar y social en que él vivía no era, según se trasluce de la prueba, para hacer osten-tación de tales relaciones o del fruto de las mismas.
“7. — Félix Rafael terminó de estudiar en Estados Unidos en 1934 cuando regresó definitivamente a Puerto Rico. En 1935 Dolores lo demandó reclamándole la filiación de la demandante, que entonces era menor de edad. Ese pleito fue archivado por abandono después de emplazado Félix Rafael y de anotada su rebeldía; pero su sola radicación tuvo que contribuir aun más, dado el ambiente familiar y social en que él vivía, a que se abstuviera de toda demostración que delatara el reconocimiento de su paternidad. Él no vivió mucho más. Murió en Ponce el 3 de diciembre de 1938, soltero, intestado y sin otros descen-dientes que la demandante.”
Singular importancia parece tener el único escolio que se adicionó a la opinión del tribunal de instancia y que lee como sigue:
“Hemos examinado la prueba de la demandante con suma cautela por tratarse de un caso entablado después de fallecido el presunto padre. Por esta razón sólo hemos dado crédito a aquella prueba de la demandante que nos lo ha merecido por aparecer comprobada por otros hechos que no han estado ver-daderamente en discusión. La referida conclusión núm. 5, que es posiblemente la decisiva en el caso, no la hemos hecho depen-der tan sólo de la prueba oral que directamente tiende a esta-blecerla, sino de la siguiente declaración de Dolores en la repre-gunta que coincide con la prueba de la parte demandada sobre los viajes de Félix Rafael (véase la conclusión núm. 4) : ‘¿Podría decirme si cuando él volvió en el verano del treinta y tres, usted se había dejado de él, o él se había dejado de usted, y no tenía relaciones sexuales?’ —‘Todavía él iba a mi casa’ —‘¿Está completamente segura de eso que usted dice?’ *703—‘Sí señor. Él ya no iba a mi casa. Él dejó de ir a casa cuando la nena tenía tres años ... Él le estuvo pasando a la nena hasta que tuvo cuatro años. Él estuvo un año pasándole a la nena, sin ir a casa.’ (Págs. 31 y 32 de la transcripción del récord de la vista del 25 de febrero de 1954.) ”
Para revisar la sentencia expedimos auto de revisión a petición de la parte demandada. Se señala la comisión de seis errores, que en términos generales, se dirigen a impugnar —por distintos fundamentos — la suficiencia de la prueba para establecer la filiación decretada a base de la posesión continua por la demandante del estado de hija natural de Félix Saurí. (6)
La ley vigente a la fecha del nacimiento de la demandante, a la cual debemos atenernos a los fines de deter-minar su derecho al reconocimiento, (7) es el artículo 193 del Código Civil. (8) según fuera enmendado por la Ley *704Núm. 73 de 9 de marzo de 1911 (Estatutos Revisados, 1911, see. 3263), y que lee como sigue:



“El padre está obligado a reconocer al hijo natural:



“2. — Cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia.
“3. — Cuando la madre fue conocida viviendo en concubinato con el padre durante el embarazo y al tiempo del nacimiento del hijo.
“4___ _ _ # # # •
La doctrina en Puerto Rico sobre la prueba necesaria a los fines de lograr el reconocimiento basado en la posesión continua de estado puede comprenderse mejor tomando como hito indicador el memorable legado del Juez Córdova Dávila a nuestro derecho de familia que constituye la opinión de Colón v. Sucn. Tristani, 44 D.P.R. 171 (1932) y 45 D.P.R. 227 (1933), apelación desestimada por falta de jurisdicción en 71 F.2d 374 (1934), en donde en forma definitiva se inicia una interpretación declarativa, y no restrictiva, de las disposiciones del inciso 2º del artículo 125 del Código Civil, al establecer que si bien evidencia aislada de la paternidad no es suficiente por sí sola para obtener la filiación natural *705fundada en la posesión de estado, este hecho, unido a otros actos relativos a dicha posesión, puede ser considerado a los fines de dejar satisfactoriamente establecida la filiación del hijo. (9) Específicamente se resolvió que los medios de prueba en Puerto Rico, por permitirse la investigación de la pater-nidad, son mucho más amplios que los que existían bajo el Código Civil Español (a la pág. 179) y que la paternidad es un elemento del cual no puede prescindirse. Esta inter-pretación del concepto de posesión de estado ha sido forta-lecida con nuestra reciente declaración que no es necesario establecer la filiación con prueba robusta y convincente, si por esto se entiende que se requiere un grado superior a la preponderancia de la evidencia. Figueroa v. Díaz, 75 D.P.R. 163 y 178 (1953); Ortiz v. Martorell, 80 D.P.R. 544 (1958).
Hemos examinado con gran cuidado la prueba testifical y documental que tuvo ante sí el tribunal a quo, y examinada a la luz de la doctrina actual de este Tribunal Supremo, esta-mos completamente convencidos de que la demandante probó cumplidamente su derecho al reconocimiento por haber estado en la posesión continua de estado de hija natural de Félix Rafael Saurí, a base de los hechos que declaró probados el Tribunal Superior, y que satisfacen plenamente lo expuesto en Colón v. Sucn. Tristani, supra. Las relaciones sexuales entre el padre y la madre de la demandante, su atención a las necesidades de ésta antes y después del alumbramiento en consideración al hecho de que cargaba el fruto de esas rela-ciones — compra de casa, pago de los gastos de la ampliación de dicha casa y gestiones para obtener los servicios de una comadrona — su ayuda económica para el sostenimiento de la criatura durante los primeros años de su vida, y sus visitas a la niña apenas regresaba de sus viajes de estudio, demues-*706tran que la demandante gozó de la posesión de estado de hija natural de su padre. Es bueno recordar que debido a las diferencias sociales y económicas existentes, no puede espe-rarse que los actos de reconocimiento sean tan ostensibles y manifiestos como si se tratara de un hijo legítimo, Vega v. Sucn. Vega, 32 D.P.R. 595 (1923), que no es indispensable que los actos de reconocimiento se prolonguen desde el naci-miento del hijo hasta la muerte del progenitor, sino que basta con que lo sean por un tiempo razonable, Salas v. Doe, 75 D.P.R. 571 (1953) ; Cruz v. Santiago, 24 D.P.R. 108 (1916) ; cf. Toro v. Ríos, 68 D.P.R. 760 (1948) ; y que, una vez se materializa la posesión de estado por actos del padre, ni las actuaciones posteriores del padre natural o de sus familiares pueden hacer desaparecer el derecho así establecido. Salas v. Doe, 75 D.P.R. 571 (1953).
Los hechos de esta acción presentan un ejemplo- áel caso típico de señorito adinerado, que para satisfacer sus primeros apetitos sexuales despertados en el ocaso de la adolescencia, se refugia en la mujer humilde que le sirve, y que probable-mente se entrega deslumbrada por la posición social de su seductor, y hasta complacida por la “distinción” de que es objeto. No es más que un vestigio de costumbres de la socie-dad feudal trasplantadas a época reciente. No obstante, una vez disipado el calor de la pasión, y ante las consecuen-cias naturales de estas relaciones, generalmente se impone el egoísmo social, y se pretende borrar y relegar al olvido todo lo acontecido. Cf. Santiago v. Martínez, 72 D.P.R. 934 (1951).
No hay la menor duda de que durante los primeros cuatro años de su existencia — 1928 a 1932 — Mercedes Berdecía dis-frutó de la posesión de estado de hija natural de Félix Rafael Saurí evidenciada por los actos que ha declarado probados el tribunal recurrido, de por sí suficientes, cf. Jesús v. Sucn. Villamil, 19 D.P.R. 893, 899 (1913), en donde se dijo que si un demandante puede probar actos claros que se extiendan a un período de seis o siete años, establece un caso prima *707facie; y por otros actos que surgen de la prueba presentada y que no se tomaron en consideración al aplicarse rigurosa-mente la norma de cautela que discutiremos posteriormente. El retraimiento de Saurí pudo deberse a que, a su regreso a Puerto Rico en 1932, ya Dolores Berdecía, madre de la demandante, era concubina de Prudencio Ortiz. Tres años después, en 1935, la demandante inicia su ordalía para obte-ner el reconocimiento, y ante las alegaciones de la demanda presentada, Saurí permanece silencioso y permite que se le anote la rebeldía. Esta actitud pasiva es reveladora de que los principios morales de Saurí y los dictados de su con-ciencia le impedían oponerse a la reclamación justa de la demandante.
Del examen de nuestra jurisprudencia, y especialmente de los casos citados por la parte recurrente, resulta claro que en aquellos en los cuales se ha declarado sin lugar la acción de filiación, la prueba fue insuficiente o más débil—Pabón v. Morales, 79 D.P.R. 154 (1956) ; Sánchez v. Díaz, 78 D.P.R. 811 (1955); Miranda v. Costa, 77 D.P.R. 791 (1954) ; Ortiz v. Dragoni, 59 D.P.R. 14 (1941)—o fueron resueltos bajo el imperio de la regla de la prueba robusta y convincente—Fontánez v. Sucn. Buxó, 36 D.P.R. 227 (1927); Serrano v. Olivero, 31 D.P.R. 83 (1922) ; Méndez v. Martínez, 21 D.P.R. 252 (1914). En muchos casos el resultado sería distinto si hubiesen sido resueltos después de Colón v. Sucn. Tristani, supra, y Figueroa v. Díaz, supra, ya que la prueba aducida justificaba que se decretara el reconocimiento, como en Delannoy v. Sucn. Cividanes, 53 D.P.R. 114 (1938) ; Torres v. Sucn. Caballero, 39 D.P.R. 724 (1929) y Charres v. Arroyo, 16 D.P.R. 816 (1910). De paso deseamos indicar que la prueba presentada en Vargas v. Jusino, 71 D.P.R. 389 (1950), resuelto antes del caso de Figueroa, hubiese sido suficiente para acreditar la posesión de estado, de confor-midad con la posición actual de nuestro derecho.
*708Hemos comparado la prueba del presente caso con la de otros en que se concedió el reconocimiento y creemos que pasa airosamente cualquier examen en cuanto a su suficiencia. Salas v. Doe, 75 D.P.R. 571 (1953); Peña v. Sucn. Blondet, 72 D.P.R. 9 (1951) ; Maldonado v. Quetell, 68 D.P.R. 420 (1948); Bianchi v. Bianchi, 67 D.P.R. 594 (1947); Cruz v. Carrasquillo, 61 D.P.R. 435 (1943) ; Vázquez v. Sucn. Boyrié, 52 D.P.R. 856 (1938) ; Olivencia v. Paréz Sales, 49 D.P.R. 911 (1936) ; Guadalupe v. González, 34 D.P.R. 669 (1925); Vega v. Sucn. Vega, 32 D.P.R. 595 (1923) ; Cruz v. Quiñones, 31 D.P.R. 339 (1923) ; Jesús v. Sucn. Villamil, 19 D.P.R. 893 (1913) ; Desmornes v. Herederos de Desmornes, 13 D.P.R. 18 (1907) ; y especialmente, Mártir v. Hernández, 73 D.P.R. 132 (1952), con el cual guarda notable similaridad.
Por otro lado, aceptamos, a los fines de la discu-sión de este caso, que debe mirarse con cautela la prueba de los actos del padre sobre posesión de estado, cuando la acción se inicia después del fallecimiento del pretendido progenitor. Figueroa v. Díaz, 75 D.P.R. 163 (1953). Sin embargo, ello no quiere decir que se rechace tal prueba, si apreciada en conjunto y enmarcada dentro del cuadro general de la evidencia, especialmente después de un contraínterro-gatorio tenaz, permanece incontrovertida en cuanto a su aspecto esencial y sólo ha sido contradicha en extremos que más bien establecen la fragilidad del recuerdo de los testigos sobre detalles insustanciales. Esta norma de cautela no podía aplicarse en la apreciación de la prueba en este caso, pues si bien es cierto que el presunto padre había fallecido para la fecha de la vista del caso, se estableció que durante su vida, la demandante recurrió judicialmente en reclama-ción del reconocimiento, y éste no compareció a formular ale-gaciones en cuanto a la demanda presentada que, como hemos dicho anteriormente, exponía como fundamento para el reco-*709nocimiento los mismos hechos que aquí se ventilan. (10) Ade-más, como se dijo en Morales v. Sucn. Cerame, 30 D.P.R. 843 (1922), el caso es distinto cuando se trata de un hijo que tiene pocos años cuando ocurre el fallecimiento de su progenitor. La expresión del tribunal de instancia de que por haber fallecido el presunto padre sólo ha dado crédito “a la prueba de la demandante que nos lo ha merecido por apa-recer comprobada por otros hechos que no han estado verda-deramente en discusión” no puede interpretarse en forma tal que resulte, en la práctica, en revivir en los casos de filiación, la criticada regla de evidencia de exclusión de testi-monio contenida en la Ley de 10 de marzo de 1904, común-mente conocida como de “transacciones con finado”. Colón v. Sucn. Tristani, 45 D.P.R. 227 (1933) ; Góñez v. Pálmieri, 50 D.P.R. 457 (1936); cf. Danz v. Sucn. Suau, ante, pág. 609 (1961). Aplicando la limitación misma que se impuso el tribunal a quo, la prueba estableció otros hechos demostra-tivos de la posesión de estado por la demandante que, si bien no son necesarios para el éxito de su gestión judicial, corro-boran el resultado a que se llegó finalmente. Así, la madre de la demandante declaró que Saurí decía que la demandante era su hija y la sacaba a pasear en su automóvil (T. E., pág. 31); que le trajo una cuna para la criatura (T. E., pág. 46) y ciertos muebles para la casa de la Calle Miramar (T.E., *710pág. 105):; y que cuando radicó la primera acción de filia-ción en 1935, don Rafael Saurí — padre del demandado Félix Saurí — la llevó a la oficina de un conocido abogado ponceño y allí se insistió en que le retirara la representación legal que había encoméndado al Lie. Erasto Arjona. (11) El tes-tigo Pedro Allende declaró que cuando Saurí, al regreso de sus viajes de estudio, visitaba la casa de Dolores Berdecía, “la cogía [a la demandante] y la besaba en la frente . . . y la bailaba y se le quedaba mirando” (T. E., págs. 484 y 607); y afirmó además que después de radicarse el pleito en 1935, Saurí le manifestó que no contestaría la demanda “como era hija de él”, y que la niña iba a buscar dinero a casa de Saurí (T. E., pág. 492).
Ahora bien, esta actitud de cautela en la apreciación de la prueba que se recomienda en los casos en que la acción de filiación se insta después del fallecimiento del pretendido padre, es a nuestro juicio un corolario derivado de la inter-pretación restrictiva del artículo 125 del Código Civil que anteriormente prevalecía y de la regla que requería prueba robusta y convincente. Tanto dicha interpretación como la regla mencionada han sido abandonadas en el curso de los años y actualmente rige una interpretación declarativa en el derecho de filiación y, en cuanto al grado de prueba, sólo se exige que haya preponderancia de la evidencia. Por otro lado, no creemos que deba aplicarse en los casos de filiación una regla que no se sigue en los demás pleitos civiles. Debe entenderse, por tanto, que las expresiones contenidas en algu-nas de nuestras opiniones sobre la precaución que debe adop-*711tarse cuando el presunto progenitor ha fallecido, no repre-sentan una regla de evidencia, que tenga invariablemente que ser aplicada por el juzgador. Si la evidencia aducida en un pleito de filiación es creída por el tribunal, tomando en consideración todos los elementos que informan el criterio judicial, debe producir el efecto legal correspondiente, no obstante el hecho de haberse radicado el pleito con poste-rioridad a la muerte del padre, y a pesar de que el hijo hubiese tenido una amplia oportunidad para recurrir a la gestión judicial de su reconocimiento durante la vida de aquél.
Es cierto que la jurisprudencia del Tribunal Supremo de España interpretativa del artículo 135 del Código Civil Espa-ñol — de redacción similar a nuestro artículo 125 del Código Civil — en la cual descansa la parte recurrente, ha estado dominada por un criterio rígido, estricto y, propiamente caracterizado, estrecho.(12) De ahí que se haya sostenido que la posesión continua de estado se refiere a actos constan-tes e ininterrumpidos reveladores de la voluntad firme y deli-berada del padre de tener por hijo al que pretende ser reco-nocido; que no puede ser establecida por presunciones sino únicamente mediante prueba directa; y que se exija un conjunto de actos notorios y reiterados que, por la naturaleza de sus circunstancias determinan una situación de hechos de carácter permanente que en última instancia son acredita-tivos de la voluntad firme del padre de reconocer al hijo. (13) *712El rigor de. este criterio hermenéutico ha llegado hasta el extremo de negar la filiación a base de actos de la familia del pretendido padre, por tratarse el reconocimiento de un acto personalísimo, “facultad privativa del padre ... y la omisión de su ejercicio no puede ser suplida por ninguna otra persona por muy allegada que al mismo sea”. (Senten-cia Núm. 36 de 2 de febrero de 1948, 21 Jurisp. Civil, III, pág. 311.) Y aun más, se ha desestimado la acción, cuando el padre premuerto reconoció la paternidad antes del naci-miento del hijo postumo, y se demostró la posesión de estado a base de actos de los abuelos (Sentencia de 25 de junio de 1946, Revista.de Derecho Privado, tomo XXX, pág. 875).
Sin embargo, a medida que se pondera serenamente esta actitud interpretativa veremos que responde a una serie de factores peculiares al medio y a la legislación española como son la inspiración en un criterio adverso a la investigación de la paternidad; la trascendencia del reconocimiento, lo mismo en el orden familiar, que en el social y económico; el respeto y protección que merecen el matrimonio y la fami-lia legítima; y la influencia del derecho canónico que sostiene que únicamente la filiación legítima se encuentra amparada por la ley. Sin embargo, la ruta que ha proyectado el legis-lador y la jurisprudencia de Puerto Rico se aparta de esta interpretación restrictiva, y aplica otros factores en su enfo-que de las relaciones paterno-filiales.
No obstante es preciso reconocer que las corrientes huma-nistas y sociológicas que inspiraron el advenimiento de la República Española señalaron un rumbo distinto, por tiempo efímero, a la interpretación del precepto legal citado, amparándose en favor de un criterio de interpretación mera-mente declarativa, en lugar del criterio de interpretación restrictiva que hasta entonces prevalecía, y que reapareció luego al abrogarse la Constitución de 1931. (14) En Senten-*713cia de 27 de abril de 1934 (213 Jurisp. Civil, pág. 665) se resuelve específicamente que desde la vigencia del artículo 43 de la Constitución, que permite la investigación de la paternidad — criterio que informa la jurisprudencia puer-torriqueña — no es aplicable la doctrina anterior que inter-preta en sentido restrictivo los preceptos del artículo 135 del Código Civil, y que la posesión de estado de hijo natural implica una cuestión de hecho que corresponde al tribunal de instancia.(15) Y en la Sentencia de 9 de mayo de 1935 (219 Jurisp. Civil pág. 37) se alude a que “la nueva doctrina (del Tribunal, respondiendo al estado de conciencia colectiva actual”, no es de una interpretación restrictiva del artículo 135 según preconizada por la jurisprudencia tradicional. Comentando esta última sentencia en la Revista de Derecho Privado, vol. XXII, pág. 158, se dice:
“Aun sin acoger todas las conclusiones propugnadas por los partidarios del llamado método históricoevolutivo de interpre-tación de las normas jurídicas, puede admitirse hoy, como doc-trina ponderada y de muy general aceptación, la de que no bastan, para realizar cumplidamente la función interpretativa, los elementos gramaticales y lógicos, pues si la ley ha de estar en contacto con las exigencias de la vida real, que constituyen su razón de ser, es preciso que los resultados que se obtengan merced a estos dos elementos clásicos sean reforzados y con-trolados por la aplicación del que suele llamarse elemento socio-lógico, integrado por aquella serie de factores — ideológicos, morales y económicos — que revelan y plasman las necesidades y el espíritu de la comunidad en cada momento histórico; y si. bien es cierto que estos factores, aparte de que no pueden nunca autorizar al intérprete para modificar o inapli'car la norma y sí sólo para suavizarla hasta donde permita el contenido del texto que entra en juego, requieren en su utilización mucho tino y prudencia, porque envuelve grave riesgo de arbitrariedad al entregar ál criterio subjetivo del juez apreciaciones tan delicadas como la de la conciencia moral de un pueblo, se ha de recono-*714cer que su aplicación se hace más segura y decisiva cuando se trata no de estados de conciencia todavía nebulosos o en vías de formación, sino de tendencias o ideas que han penetrado ya en el sistema de la legislación positiva o han obtenido su reconocimiento, de manera inequívoca, en la ley suprema del Estado.”
No hay la menor duda de que estas últimas sentencias reflejan adecuadamente la posición actual de este Tribunal en materia de filiación. Localmente no se justifica la norma de interpretación restrictiva ya que ha venido permitiéndose constantemente la investigación de la paternidad, Colón v. Sucn. Tristani, 44 D.P.R. 171, 178 (1932), y además nues-tro derecho positivo acusa una gran preocupación por el derecho subjetivo del individuo, o sea, el que corresponde al hijo inocente que ignora las condiciones en que fue engen-drado, y sobre quien se hace caer una sanción de culpas, sin su intervención. Véanse, las Leyes Núm. 229 de 12 de mayo de 1942 (Leyes, pág. 1297) (31 L.P.R.A. see. 502); Núm. 243 de 12 de mayo de 1945 (Leyes, pág. 815) ; y la Núm. 17 de 20 de agosto de 1952 (Leyes (2), pág. 201) que proclama en términos inequívocos el dogma de la igualdad de los hijos ante el derecho al disponer que “Todos los hijos tienen res-pecto a sus padres y a los bienes relictos por éstos, los mis-mos derechos que corresponden a los hijos legítimos.”
Por todo lo expuesto, y no habiéndose cometido ninguno de los errores apuntados, se confirmará la sentencia recurrida dictada por el Tribunal Superior, Sala de Ponce, en 10 de marzo de 1959.
El Juez Asociado señor Hernández Matos no intervino.
El Juez Asociado señor Pérez Pimentel concurre en el resultado.

 Se unieron otras causas de acción — nulidad de institución de here-deros e inexistencia de contratos — cuya resolución final depende del resul-tado de la acción de filiación. No es necesario que consideremos este aspecto de la controversia.


 Félix Saurí Tyrell falleció intestado, en estado de soltería, en 3 de diciembre de 1938.


 Aun cuando en la demanda original se alegó que la demandante había nacido en 3 de septiembre de 1928, en la contestación a un interro-gatorio que le sometió la parte demandada, se aclaró que la fecha correcta es la expuesta en el texto de esta opinión.


 En cuanto al reconocimiento, la acción se fundó también en las causas de concubinato y posesión de estado. Las alegaciones al efecto son idénticas a las del presente caso, con excepción de algunas diferencias de redacción, estilo y orden, que no tienen importancia.


 Fundándose en que de acuerdo con la Regla 41(6) de las de Enjuiciamiento Civil de 1943 (32 L.P.R.A. Ap., R. 41(6) esta sentencia constituía una adjudicación en los méritos, el tribunal de instancia deses-timó la demanda del presente caso al declarar con lugar la defensa especial de cosa juzgada interpuesta por los demandados. Mediante opinión per curiam de 22 de abril de 1956, dictada en el recurso de apelación núm. 11923, resolvimos que la sentencia mencionada no tenía la autoridad *701de cosa juzgada ya que el pleito anterior de filiación no se encontraba pendiente cuando comenzaron a regir las Reglas de 1943; y por el mismo fundamento, dictamos sentencia en 23 de octubre de 1958 revocando al Tribunal Superior, Sala de Ponce, y devolviendo el caso para que se procediera a resolver las otras cuestiones planteadas.


 Se alega que el tribunal incidió en error: (1) al resolver que se estableció que la demandante es hija natural de Félix Rafael Saurí; (2) al dictaminar que la demandante gozó de la posesión continua de estado de hija natural; (3) al resolver que debía unir la prueba de la paternidad a los hechos probados según la determinación núm. 5 para establecer la filiación de la demandante; (4) al establecer la determi-nación de hechos núm. 5, ya que la misma no está sostenida por la prueba, en vista de que el tribunal incurrió en error al apreciar la prueba al respecto; (5) al resolver que la prueba de la paternidad era importante para establecer la filiación; (6) al dictar sentencia de filiación sin for-mular conclusión de derecho alguna en cuanto a la posesión continua de estado.


 Silva v. Doe, 75 D.P.R. 209, 218 (1958); Torres v. Sucn. Cautiño, 70 D.P.R. 646 (1949) ; Toro v. Ríos, 68 D.P.R. 760 (1948); Mercado v. Sucn. Mangual, 35 D.P.R. 422 (1926); Núñez v. Lacot, 32 D.P.R. 81, 84 (1923); Ex parte Morales, 30 D.P.R. 907, 910 (1922); Morales v. Sucn. Cerame, 30 D.P.R. 843 (1922); Méndez v. Martínez, 21 D.P.R. 252 (1914).


 Con excepción del breve intervalo comprendido entre la vigencia del Código Civil de 1902 hasta la aprobación de la Ley Núm. 73 de 9 de marzo de 1911 (Leyes, pág. 247), las disposiciones legales sobre el reconocimiento forzoso por hallarse el hijo en la posesión continua de estado de hijo natural han permanecido inalteradas desde el 1 de enero de 1890, fecha en que comenzó a regir en Puerto Rico el Código Civil Español en virtud del Real Decreto de 31 de julio de 1889. Véanse, artículo 135 del Código Civil Español, artículo 189 del Código Civil, ed. 1902 y artículo 125 del Código Civil, ed. 1930. No es necesario que resolvamos en el presente caso el efecto de las Leyes Núm. 229 de 15 *704de mayo de 1942 (Leyes, pág. 1297) y Núm. 17 de 20 de agosto de 3952 (Leyes, pág. 201) en relación con el artículo 125 del vigente Código Civil. Para una discusión completa de la legislación indicada, véase, Alvaro R. Calderón, Jr., La Filiación en Puerto Rico, Revista del Colegio de Abogados de Puerto Rico, Vol. XX, págs. 203 y 287 (1960).
Conviene además indicar que, al readoptarse en 1911 las disposiciones que sobre el reconocimiento de los hijos naturales aparecen en el artículo 195, se omitió significativamente en cuanto a la posesión de estado que los actos del padre acreditativos del mismo sean “directos”. La Ley 11 de Toro permitía el reconocimiento expreso o tácito, y el hijo podía inves-tigar su origen por todos los medios de prueba inquisitivos de la pater-nidad; el Código Civil Español impuso limitaciones que impiden la investigación de los actos que hayan mediado entre los padres y se concreta a los directos y expresos entre padre e hijo. El artículo 189 del Código Civil de 1902 disponía que el padre estaba obligado a reconocer al hijo “cuando pública o privadamente le tenga por hijo suyo o le haya llamado tal en conversación o se ocupe de su educación y sostenimiento.”


 Se sostuvo que los siguientes actos eran suficientes para establecer la posesión de estado: (1) cuando a la fecha de la concepción del hijo la madre era la querida del presunto padre; (2) que éste visitaba a aquélla con frecuencia, le daba dinero y pagaba la casa; (3) que él pagó los servicios de la comadrona que asistió a la madre en el alumbramiento; y (4) que el padre realizó algunos actos aislados de cariño hacia el hijo.


 E1 presente caso es distinguible de Torres v. Sucn. Caballero, 39 D.P.R. 724 (1929), donde se indica que la prueba debe mirarse con cautela cuando la acción de filiación se inicia después del fallecimiento del padre. Allí se justificó la regla a base de que en tales situaciones la persona a quien se imputan los actos 'de reconocimiento no puede defen-derse de ellos, y son generalmente sus parientes, desconocedores muchas veces de la vida íntima del difunto, los que han de defenderle de la imputación; y porque, además, se esperó hasta la muerte del presunto padre para iniciar la acción, a pesar de haber transcurrido un gran número de años desde el nacimiento. La prueba de la Sucn. Saurí trató de establecer que esta familia era muy unida y que sus miembros tenían conocimiento de las intimidades de cada uno. Por otro lado, el presente pleito de filiación no es más que la continuación del que se comenzó en 1936 cuando el presunto padre vivía, y no puede afirmarse propiamente que se esperó hasta el fallecimiento del pretendido padre para iniciar la acción.


 Es significativo que en el extenso contrainterrogatorio a que se sometió a la testigo Dolores Berdecía no se le examinó sobre estos puntos, y que, a pesar de la diligencia demostrada para contradecir la prueba de la demandante en detalles cronológicos, no se ofreció el testimonio del abogado ponceño en cuya oficina se alega tuvo lugar la gestión del padre de Saurí. También nos llama la atención el hecho de que cuando el Lie. Arjona renunció la representación en el pleito de filiación — en encomiable descargo de su responsabilidad profesional — hizo constar expresamente que “no estoy de acuerdo con la actora en su idea de renunciar la acción o desistir de ella”, corroboración escrita de este aspecto del testimonio da la madre de la demandante.


 Véanse, Antonio Martínez Radió: Notas Acerca de la Filiación Ilegítima No Natural, Revista de Derecho Privado (1957) Yol. XLI, pág. 363; Manuel Albaladejo García: El Reconocimiento de la Filiación Natural, Barcelona (1954); Antonio Cicu: La Filiación, traducción de Giménez Arnau y Santacruz, Madrid (1930).


 Sentencias del Tribunal Supremo de España de 28 de octubre de 1954 (Revista de Derecho Privado, Vol. XXXIX, pág. 799), 26 de abril de 1951 (34 Jurisp. Civil, II, pág. 926; 2 de febrero de 1948 (21 Jurisp. Civil, III, pág. 311) ; 25 de junio de 1946 (15 Jurisp. Civil, III, pág. 354); 27 de diciembre de 1944 (8 Jurisp. Civil, II, pág. 866); 1 de mayo de 1945 (Revista Derecho Privado, Vol. XXIX, pág. 187; 28 de noviem-bre de 1941 (op. cit., Vol. XXVI, pág. 61) ; 3 de julio de 1941 (Vol. XXV, pág. 582).


 En cuanto a la interpretación del reconocimiento mediante escrito del padre en el que conste su voluntad indubitada de reconocer por suyo al hijo, véase, Sentencia núm. 664 de 8 de diciembre de 1933 (211 Jurisp. Civil, I, pág. 399).


 Se estimaron suficientes para acreditar la posesión de estado actos de la madre y los hermanos del demandado, “asiduidad de cariño y trato revelado en actos tan elocuentes como el de enseñarle a rezar.”